               Case 1:19-cv-02594-DKC Document 1 Filed 09/06/19 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                 (NORTHERN DIVISION)

FOREMOST INSURANCE COMPANY                )
GRAND RAPIDS, MICHIGAN, as Subrogee       )
of JW CAPITAL, LLC,                       )
5600 Beechtree Lane, SE                   )
Caledonia, Michigan 49316                 )
                                          )
        Plaintiff,                        ) Civil Action No.
                                          )
v.                                        ) (JURY TRIAL DEMANDED)
                                          )
R & G REMODELING, LLC                     )
c/o Rhyan Gamet, Registered Agent         )
103 N. Montford Avenue                    )
Baltimore, Maryland 21224                 )
                                          )
BARDALES CONTRACTORS, INC.,               )
c/o Hansel Bardales, Registered Agent     )
11309 Veirs Mill Road                     )
Silver Spring, Maryland 20902             )
                                          )
        Defendants.                       )
__________________________________________)

                                          COMPLAINT

          COMES NOW Plaintiff, Foremost Insurance Company Grand Rapids, Michigan, as

Subrogee of JW Capital, LLC, by its undersigned counsel, and for its Complaint against

defendants R & G Remodeling, LLC and Bardales Contractors, Inc., respectfully states as

follows:

                                         THE PARTIES

          1.      Plaintiff Foremost Insurance Company Grand Rapids, Michigan (“Foremost”), is

an insurance company organized and existing under the laws of the State of Michigan, with its

principal place of business located in the State of Michigan. At all times relevant to the

averments contained herein, Foremost was authorized to conduct business in the State of



181291 - v1
               Case 1:19-cv-02594-DKC Document 1 Filed 09/06/19 Page 2 of 8



Maryland. Foremost provided property insurance coverage to JW Capital, LLC (“JW Capital”)

against losses arising from certain hazards to its real property located at 1322 Morling Avenue in

Baltimore, Maryland (the “JW Capital House”). At all relevant times, JW Capital’s property

insurance policy with Foremost was in full force and effect.

              2.   Plaintiff Foremost’s subrogor, JW Capital, LLC, is a Maryland limited liability

company having its principal place of business in Timonium, Maryland.

              3.   Upon information and belief and at all times relevant, defendant R & G

 Remodeling, LLC (“R&G”) was a limited liability company organized and existing under the

 laws of the State of Maryland, with its principal place of business located in Baltimore,

 Maryland. R&G’s registered agent for service of process is Rhyan Gamet, 103 N. Montford

 Avenue, Baltimore, Maryland 21224. At all times relevant to the allegations contained herein,

 R&G was a licensed general contractor in the State of Maryland having Registration Number

 114213. R&G performed residential construction and remodeling work to homes in the

 Baltimore, Maryland area, including the JW Capital House (the “Project”).

              4.   Upon information and belief and at all times relevant, defendant Bardales

 Contractors, Inc. (“Bardales”) was a corporation organized and existing under the laws of the

 State of Maryland, with its principal place of business located in Silver Spring, Maryland.

 Bardales’s registered agent for service of process is Hansel Bardales, 11309 Veirs Mill Road,

 Silver Spring, Maryland 20902. At all times relevant to the allegations contained herein,

 Bardales was a roofing subcontractor selected, hired and supervised by R&G to perform roofing

 work on the JW Capital House.




181291 - v1                                         2
               Case 1:19-cv-02594-DKC Document 1 Filed 09/06/19 Page 3 of 8



                                   JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, because

the matter in controversy exceeds $75,000.00, exclusive of interest and costs, and is between

citizens of different states in that the citizenship of the plaintiff is completely diverse from the

citizenship of the defendants.

          6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, in that a substantial

part of the events and acts and omissions causing the loss that is the subject of this action

occurred in Baltimore, Maryland.

                                                FACTS

          7.      On May 25, 2019 a fire occurred at the JW Capital House, which resulted in

substantial damage to JW Capital’s property.

          8.      Prior to May 25, 2019, R&G entered into a General Contracting Agreement with

JW Capital for R&G to perform work and provide labor and materials to the JW Capital House

in exchange for payment (the “Contract”). A copy of the Contract is attached hereto as Exhibit

“A” and is incorporated herein by reference.

          9.      Pursuant to the Contract, R&G agreed that:

          Section 1: The Work

          (a) The Contractor shall be held accountable for the following Project related
              responsibilities: furnish all labor, staff, administration, and supervision; furnish,
              supply and/or install all equipment, material, supplies, tools, machinery, apparatus,
              scaffolding, hoisting, transportation, unloading and handling; do all things required to
              fully complete the work described above on the Project; all in strict compliance with
              the requirements, terms and conditions set forth in this Agreement; the Plans,
              Drawings and Specifications prepared by the Architect/Engineer/Owners unless
              Baltimore County code and circumstance dictate otherwise; and the Contract
              Documents as defined in this Agreement.

          (b) The Contractor expressly represents and warrants to Owners that Contractor holds
              special knowledge, training, and experience in such work, and that Contractor shall



181291 - v1                                        3
              Case 1:19-cv-02594-DKC Document 1 Filed 09/06/19 Page 4 of 8



                provide everything required or necessary to complete such work to the highest
                standards of such workmanship in the industry, regardless of whether all items,
                materials, equipment or requirements are expressed, identified or detailed in this
                Agreement, the Contract Documents, or in the Plans and Specifications.

          Section 4: Indemnity

                For good and valuable consideration, the receipt whereof is hereby acknowledged,
                and to the fullest extent permitted by law, the Contractor agrees to indemnify and
                hold harmless the owner, the architect/engineer, and all of their agents and employees
                from and against claims, damages, losses and expenses, including but not limited to
                attorneys’ fees arising out of or resulting from the performance or failure in
                performance of the contractor’s work under this agreement provided that any such
                claim, damage, loss, or expense (1) is attributable to bodily injury, sickness, disease,
                or death, or to injury to or destruction of tangible property including the loss of use
                resulting therefrom, (2) to the extent caused by any negligent act or omission of the
                contractor or anyone directly or indirectly employed by the contractor, or anyone for
                whose acts the contractor may be liable, regardless of whether caused in part by a
                party indemnified hereunder.

          10.      Upon information and belief, R&G entered into a subcontract with Bardales to

perform a portion of R&G’s scope of work on the Project. Specifically, R&G selected and hired

Bardales to perform roofing work on the JW Capital House.

          11.      At all times relevant, R&G had total and complete responsibility for all work

being performed by Bardales on the Project and had a duty to ensure that Bardales was qualified

to perform its work, including, but not limited to, ensuring that Bardales was adequately licensed

and insured.

          12.      At all times relevant, R&G had a duty and responsibility to supervise all work

being performed on the Project, including, but not limited to, all work performed by Bardales.

R&G had a specific duty to ensure that all work on the Project was performed in a professional,

safe and workmanlike manner.




181291 - v1                                          4
              Case 1:19-cv-02594-DKC Document 1 Filed 09/06/19 Page 5 of 8



          13.     Pursuant to the Contract, R&G had a duty and contractual obligation to furnish all

labor, staff, administration, and supervision to the Project. This included all work to be

performed by Bardales.

          14.     Pursuant to the Contract, R&G agreed to indemnify JW Capital and all of its

agents, including Foremost, for all damages, losses and expenses, including attorneys’ fees

arising out of or resulting from the performance or failure in performance of R&G’s work: (1)

attributable to destruction of property including the loss of use resulting therefrom; and (2) to the

extent caused by any negligent act or omission by R&G or anyone directly or indirectly

employed by R&G, or anyone for whose acts R&G may be liable, which included the actions

and work performed by Bardales.

          15.     On May 25, 2019, Bardales negligently performed roofing work on the JW

Capital House and caused the fire and damage to JW Capital’s property.

          16.     In an email dated June 1, 2019, the registered agent and managing member for

R&G, Ms. Rhyan Gamet, stated in important part:

                Hello all,

                An incident occurred on Saturday May 25, 2019 at 1322 Morling Ave 21211. We
                subcontracted…roofers who accidentally caught the house on fire.

          17.     The fire at the JW Capital House occurred because R&G and Bardales

improperly, carelessly, recklessly, defectively, and negligently performed their work, which

created a foreseeable fire hazard that was readily known by all professional contractors.

          18.     As a direct and proximate result of the fire and its property damages, JW Capital

filed a property insurance claim with Foremost. Foremost, in response to this property claim and

in accordance with its obligations under the policy, made payment to JW Capital in the legally

recoverable amount of One Hundred Fifty-One Thousand Nine Hundred Seventy-Two and



181291 - v1                                        5
              Case 1:19-cv-02594-DKC Document 1 Filed 09/06/19 Page 6 of 8



11/100 Dollars ($151,972.11). This amount includes JW Capital’s One Thousand Dollar

($1,000.00) deductible.

          19.    To the extent of its payment to its insured, plaintiff Foremost is subrogated to all

rights and claims its insured may have against the defendants.

          20.    The acts and omissions of R&G and Bardales directly and proximately caused the

damages sustained by plaintiff. Accordingly, R&G and Bardales are jointly and severally liable

to plaintiff for the previously described damages.

                COUNT I – BREACH OF CONTRACT AGAINST DEFENDANT
                              R & G REMODELING, LLC

          21.    Plaintiff realleges Paragraphs 1 through 20 and incorporates the same herein by

reference.

          22.    JW Capital entered into the Contract with defendant R&G for R&G to perform

work and provide labor and materials to the JW Capital House.

          23.    Pursuant to the Contract, defendant R&G, through its employees, agents and/or

representatives, performed work on the JW Capital House.

          24.    Pursuant to its scope of work, defendant R&G and its employees, agents, and/or

representatives performed roofing work on the JW Capital House.

          25.    Defendant R&G breached its contract with JW Capital by failing to perform its

work in a professional, safe and workmanlike manner, and in accordance with all applicable

codes, instructions, laws and industry standards. Specifically, defendant R&G and its

employees, agents and/or representatives improperly, carelessly, recklessly, and defectively

performed roofing work on the JW Capital House.

          26.    As a direct and proximate result of defendant R&G’s breach of contract, plaintiff

Foremost has suffered damages in the amount of $151,972.11.



181291 - v1                                        6
              Case 1:19-cv-02594-DKC Document 1 Filed 09/06/19 Page 7 of 8



          27.    Pursuant to the Contract, plaintiff is entitled to recover its attorneys’ fees arising

out of this action from defendant R&G.

          WHEREFORE, plaintiff Foremost demands that it be granted judgment against defendant

R & G Remodeling, LLC in the amount of $151,972.11, together with interest, the costs of this

action, attorneys fees, and such other and further relief as this Court may deem just and proper.

                     COUNT II – NEGLIGENCE AGAINST DEFENDANTS
              R & G REMODELING, LLC AND BARDALES CONTRACTORS, INC.

          28.    Plaintiff realleges Paragraphs 1 through 20 and incorporates the same herein by

reference.

          29.    At all times relevant, defendants R&G and Bardales had a duty to exercise

reasonable care in performing their work at the JW Capital House and to make sure that all work

was performed in a professional, safe and workmanlike manner so as not to injure or cause

damage to JW Capital and its property.

          30.    Defendants R&G and Bardales, by reason of the conduct of their employees,

agents and/or representatives breached their duty of care by committing one or more of the

following negligent acts or omissions, including, but not limited to, the following:

                 a.      Failing to perform roofing work at the JW Capital House in a professional,
                         safe and workmanlike manner;

                 b.      Failing to properly inspect roofing work at the JW Capital House;

                 c.      Failing to adequately and properly supervise, direct and/or inspect roofing
                         work at the JW Capital House, which supervision, direction and inspection
                         would have revealed the improper and negligent work;

                 d.      Negligently causing the subject fire at the JW Capital House; and

                 e.      Failing to use due care in other ways that may be disclosed or determined
                         through discovery.




181291 - v1                                         7
              Case 1:19-cv-02594-DKC Document 1 Filed 09/06/19 Page 8 of 8



          31.    As a direct and proximate result of the negligent and careless acts and omissions

of defendants R&G and Bardales, plaintiff Foremost has suffered damages in the amount of

$151,972.11.

          WHEREFORE, plaintiff Foremost demands that it be granted judgment against

defendants R & G Remodeling, LLC and Bardales Contractors, Inc., jointly and severally, in the

amount of $151,972.11, together with interest, the costs of this action, attorneys fees, and such

other and further relief as this Court may deem just and proper.


          PLAINTIFF REQUESTS A TRIAL BY JURY IN THIS ACTION.



                                                             /s/
                                       Timothy J. McEvoy, Esquire (MD Fed. No. 15292)
                                       Laura P. Leibowitz, Esquire (to be admitted pro hac vice)
                                       CAMERON MCEVOY, PLLC
                                       4100 Monument Corner Drive
                                       Suite 420
                                       Fairfax, Virginia 22030
                                       (703) 460-9341 (Direct)
                                       (703) 460-9348 (Direct)
                                       (703) 273-8898 (Main)
                                       (703) 273-8897 (Facsimile)
                                       tmcevoy@cameronmcevoy.com
                                       lleibowitz@cameronmcevoy.com

                                       H. Lee Falls, III, Esquire (to be admitted pro hac vice)
                                       FALLS LAW FIRM, PLLC
                                       1712 Euclid Avenue
                                       Charlotte, NC 28203
                                       Telephone: 704-314-4845
                                       Fax: 704-519-2522
                                       lfalls@fallslawfirm.com

                                       Counsel for Plaintiff




181291 - v1                                       8
